          Case 1:20-cv-00445-RJL Document 12 Filed 03/16/20 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

 JONATHAN DIMAIO, et al.,

                       Plaintiffs,

                v.                                              Case No. 1:20-cv-00445

 CHAD WOLF, in his official capacity as Acting Secretary
 of Homeland Security, et al.,

                       Defendants.


                                     NOTICE OF ERRATA

       Plaintiffs Jonathan DiMaio, Cory Fox, and Jocardo Ralston respectfully submit this errata

to correct an inadvertent error in their Motion for Partial Summary Judgment and accompanying

memorandum, filed with this Court on March 13, 2020.             The motion and memorandum

inadvertently failed to indicate that one of Plaintiffs’ attorneys, Janine M. Lopez, is admitted to

practice only in Massachusetts and is practicing law in the District of Columbia during the

pendency of her application for admission to the District of Columbia Bar and under the

supervision of lawyers of the firm who are members in good standing of that bar. Correct signature

pages for Plaintiffs’ motion and memorandum are attached as Exhibits A and B, respectively.
        Case 1:20-cv-00445-RJL Document 12 Filed 03/16/20 Page 2 of 2




Dated: March 16, 2020              Respectfully submitted,

                                   ARNOLD & PORTER
                                     KAYE SCHOLER LLP

                                   /s/ Elisabeth S. Theodore
                                   Elisabeth S. Theodore (D.C. Bar No. 1021029)
                                   R. Stanton Jones (D.C. Bar No. 987088)
                                   Andrew T. Tutt (D.C. Bar No. 1026916)
                                   Stephen K. Wirth (D.C. Bar No. 1034038)
                                   Graham W. White (D.C. Bar No. 888273658)
                                   Janine M. Lopez* (pro hac vice)
                                   ARNOLD & PORTER
                                       KAYE SCHOLER LLP
                                   601 Massachusetts Ave., NW
                                   Washington, DC 20001
                                   (202) 942-5000
                                   (202) 942-5999 (fax)
                                   elisabeth.theodore@arnoldporter.com
                                   stanton.jones@arnoldporter.com
                                   andrew.tutt@arnoldporter.com
                                   stephen.wirth@arnoldporter.com
                                   graham.white@arnoldporter.com
                                   janine.lopez@arnoldporter.com

                                   Counsel for Plaintiffs

                                   *Admitted to practice only in Massachusetts;
                                   practicing law in the District of Columbia during
                                   the pendency of her application for admission to the
                                   D.C. Bar and under the supervision of lawyers of
                                   the firm who are members in good standing of the
                                   D.C. Bar




                                      2
